Citation Nr: 1007787	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as depression), as secondary to service-connected 
spondylolisthesis of L5-S1, postoperative fusion, and left-
sided radiculopathy at L5 with sciatica.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
February 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision in which the RO, inter 
alia, denied the Veteran's claims for service connection for 
Type II diabetes mellitus, a visual disability, erectile 
dysfunction, hypertension, and a psychiatric disorder 
(claimed as depression).  The Veteran filed a notice of 
disagreement (NOD) in November 2005.  In September 2006, the 
RO issued a statement of the case (SOC).  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2006.

In August 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record. 

In January 2008, the Board denied the claims for service 
connection for diabetes mellitus, a visual disability, 
erectile dysfunction, and hypertension and remanded the claim 
for service connection for a psychiatric disorder to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the 
AMC continued to deny the claim (as reflected in a September 
2009 supplemental SOC (SSOC)) and returned the matter 
remaining on appeal to the Board for further consideration.

In October and September 2009, the Veteran's representative 
submitted additional medical evidence directly to the Board.  
In February 2010, the Veteran's representative provided a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran currently has major depression, and competent 
and probative evidence indicates that the Veteran's current 
major depression is as likely as not aggravated by his 
service-connected low back disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for major depression, as 
secondary to service-connected spondylolisthesis of L5-S1, 
postoperative fusion, and left-sided radiculopathy at L5 with 
sciatica, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for major depression, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the evidence shows that the Veteran has major 
depression aggravated by his service-connected low back 
disability.  

In September 2005, a VA Advanced Practice Nurse diagnosed the 
Veteran with major depression secondary to pain issues.  She 
noted that the Veteran had severe pain related to his back 
and depression as a result of the impact on his life.

In a September 2007 letter, a VA psychologist noted treating 
the Veteran for depression.  He also noted the Veteran's 
chronic pain.  The psychologist opined that it is more likely 
than not that the Veteran's chronic pain condition is a major 
contributor to his difficulties with depression.  

In July 2007, the Veteran's psychiatrist at VA diagnosed 
posttraumatic stress disorder (PTSD) with depression and 
anxiety, and history of recurrent depression.  

In an October 2007 letter, a private social worker noted that 
she had met with the Veteran for individual psychotherapy six 
times.  She commented that the Veteran met the criteria for 
diagnoses of PTSD and mood disorder due to severe pain with 
depressive features.  

The Veteran was seen for a pain clinic psychology initial 
evaluation at VA in November 2007.  The psychologist who 
examined the Veteran listed in his diagnostic impression, 
major depressive disorder, PTSD per chart review, and pain 
disorder associated with "psych" factors and a general 
medical condition.  

The Veteran was afforded a VA examination in April 2009.  
After a review of the relevant history and an examination, 
the examiner-a psychiatrist- diagnosed major depression.  
He stated that the depression was not directly due to the 
Veteran's military service.  Regarding any relationship to 
the service-connected low back disability, the examiner 
explained that the matter of relative contribution of the 
Veteran's pain to his depression was a complex one.  He noted 
other factors possibly contributing to depression, including 
the large discrepancy between the original professional and 
personal goals the Veteran had as a young man and his current 
situation, and other chronic medical conditions such as heart 
disease and diabetes mellitus.  However, the examiner opined 
that even with the other factors in mind, it is at least as 
likely as not that the Veteran's pain due to his service-
connected condition aggravates his depression.  The examiner 
noted that a diagnosis of PTSD was not in order as the 
stressor described to the examiner, prolonged humiliation and 
harassment aboard ship, took place over weeks and months and 
there was not a direct threat of death.  

In an October 2009 letter, the Veteran's wife-who reported 
that she is a registered nurse, who has worked as a 
psychiatry nurse for 25 years-noted that when the Veteran's 
back pain increased he became more withdrawn and his mood 
worsened.  She felt that the Veteran was depressed because of 
his pain.  Also in October 2009, a Bishop wrote a letter on 
the Veteran's behalf, stating that the Veteran had back pain 
and appeared depressed at the things he could no longer do.  

In an October 2009 letter, a VA physician commented that the 
Veteran had low back pain that had worsened and that the 
Veteran felt depressed secondary to this chronic pain which 
affected his quality of life.  

In a December 2009 letter, the Veteran's VA psychiatrist 
relayed that the Veteran was being treated for depression 
secondary to pain, and that he also had PTSD.

The Board recognizes that the Veteran has been diagnosed with 
PTSD; however, in this case, the Veteran initially claimed 
service connection for depression and the medical evidence in 
this case shows depression.  The Veteran has not filed a 
claim for service connection for PTSD.  Thus, the subject of 
this decision is the condition claimed by the Veteran and 
shown by the medical evidence-depression.  

In this case, on the question of whether there exists a 
medical nexus between the Veteran's major  depression and his 
service-connected back disability, the Board has according 
great probative value to the April 2009 opinion of the VA 
examiner.  The examiner, a psychiatrist, reviewed the 
relevant record, including the other medical evidence 
discussed above and examined the Veteran.  Based on the 
above, the examiner opined that it is at least as likely as 
not that the Veteran's pain due to his service-connected 
condition aggravated his depression.  The examiner's opinion 
was well reasoned and included discussion of other factors 
contributing to the Veteran's depression.  Significantly, 
there is no medical opinion of record that contradicts the 
April 2009 examiner's opinion, and, in fact,  comments from 
other medical treatment providers are consistent with that 
opinion.  As noted,  the Veteran's wife, a psychiatric nurse, 
and an October 2009 VA examiner  both indicate that the 
Veteran is depressed secondary to his chronic pain 
(associated with his back).  While the April 2009 examiner's 
opinion on the aggravation question is not definitive, it was 
offered in terms sufficient to permit application of the 
benefit-of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also ;38 U.S.C.A. § 5107;  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As a final point, the  Board notes that, effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on 
an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  While the amendment may have some bearing on the 
assignment of the disability rating, here, in adjudicating 
the e matter of  service connection  the Board has (as the RO 
did) applied the version of the  regulation in effect at the 
time the Veteran filed his claim.  

Given the totality of the evidence, and with resolution of g 
all reasonable doubt on the question of aggravation by 
service-connected disability in the Veteran's favor, the 
Board finds that the criteria for service connection for 
major depression are met.


ORDER

Service connection for major depression, as secondary to 
service-connected spondylolisthesis of L5-S1, postoperative 
fusion, and left-sided radiculopathy at L5 with sciatica, is 
granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


